Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ella M. Michaux appeals from the district court’s order dismissing her civil action pursuant to the parties’ settlement. On appeal, Michaux does not challenge the binding nature of the settlement and fails to provide any reason for her failure to timely move to reopen the case in district court. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED